Citation Nr: 1436405	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  14-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for left testicular atrophy.

2.  Whether new and material evidence has been received to reopen a claim for service connection for anxiety reaction, also claimed as depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's case, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

In its August 2011 rating decision, the RO found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for anxiety reaction, also claimed as depression.  The Board notes that, regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for anxiety reaction, also claimed as depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 1968 rating decision, the RO denied the Veteran's claim for service connection for anxiety reaction; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the May 1968 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for anxiety reaction, also claimed as depression.

3.  For the period under review, the Veteran's left testicle disability has not resulted in complete atrophy of the left testicle.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for anxiety reaction, also claimed as depression.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  The criteria for a compensable disability rating for left testicular atrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran filed a claim for service connection for a nervous condition that was initially denied in a May 1968 rating decision.  The Veteran did not appeal that rating decision, nor did he submit relevant evidence within one year of that 
decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 1968 rating decision consisted of the Veteran's service treatment records and a January 1968 VA examination.  Service connection for anxiety reaction was denied because there was no evidence the condition was incurred in or aggravated by service.

Evidence added to the record since the May 1968 rating decision includes VA treatment records.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of these treatment records are also material, as they relate to an unestablished fact necessary to substantiate the Veteran's claim; namely, a possible relationship between the Veteran's claimed psychiatric disabilities and a service-connected disability.  Accordingly, the claim for service connection for anxiety reaction, also claimed as depression, is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.

II.  Increased Rating Claim

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated April 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.  The Board acknowledges that in his July 2014 brief, the Veteran's representative requested remand of the Veteran's testicular atrophy claim for a new examination, as the last examination was conducted in August 2011.  He stated that when a Veteran alleges his or her service-connected disability has worsened since a previous examination, a new examination may be required to evaluate the current level of impairment.  However, neither the Veteran nor his representative has in fact alleged that the Veteran's disability has worsened since the time of the August 2011 examination, and passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board accordingly finds that remand for an additional VA examination is not required in this instance, and also finds the medical evidence of record is adequate for the purpose of adjudicating this claim.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

Analysis

The Veteran is seeking an increased rating for his left testicular atrophy, which is currently assigned a noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7523.

Disability ratings are determined by applying the criteria set forth in Rating Schedule and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diagnostic Code 7523 assigns a noncompensable rating for complete atrophy of  one testis, and a 20 percent rating for complete atrophy of both testes.  38 C.F.R. § 4.115b.  On review of the evidence of record, the Board finds that the Veteran is not entitled to a higher disability rating for his left testicular atrophy under that or any other potentially applicable code.


The medical evidence of record does not document complete atrophy of the left, or any atrophy of the right, testis.  In that regard, an August 2011 VA genitourinary examination revealed that the Veteran's left testis was one third the size of a normal testis, but that his right testis was normal.  Codes pertaining to the kidneys, bladder, and urethra are not relevant, as the Veteran did not report, and the medical evidence does not show, involvement of the kidney, bladder, and urethra associated with his left testicular atrophy.  See 38 C.F.R. §4.115b, Diagnostic Codes 7500-7519.  Additionally, although his testicular atrophy was initially caused by post-mumps orchitis during service, the evidence of record does not show that the Veteran has suffered from chronic epididymo-orchitis, and the August 2011 VA examiner observed a normal epididymis, spermatic cord, and scrotum.  Therefore, a higher evaluation under Diagnostic Code 7525 is not applicable.  The Veteran's penis   was noted to be normal upon physical examination, so a higher evaluation under diagnostic code 7520 (removal of half or more of the penis), 7521 (penis removal of glans), or 7522 (penis deformity with loss of erectile power), is not appropriate.  Finally, the Board notes the Veteran is already in receipt of special monthly compensation (SMC) under 38 C.F.R. § 3.350 loss of use of creative organ.

In short, the Board finds the clinical evidence of record to be more probative and persuasive than the Veteran's lay assertion that he is entitled to a higher disability evaluation than that currently assigned for his left testicular atrophy.  Moreover, the August 2011 VA examiner noted that the Veteran's testicular atrophy had been stable since it developed, and that the Veteran did not report receiving treatment for the condition.  Because the evidence of record demonstrates atrophy of only one testis throughout the appeal period and does not document symptoms from that disability that support a higher rating under any other diagnostic code, there is no factual basis on which to award a compensable rating.

The Board has also considered whether the Veteran's left testicular atrophy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of an atrophied testicle and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the Veteran is in receipt of special monthly compensation for his loss of use of a creative organ.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for anxiety reaction, also claimed as depression, is reopened, and to this extent only, the appeal is granted.

Entitlement to a compensable evaluation for left testicular atrophy is denied.



REMAND

As discussed above, the claim for service connection for anxiety reaction, also claimed as depression, has been reopened.  However, it must still be considered on the merits.  The Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran claims that he has a current psychiatric condition as a result of his service-connected left testicular atrophy.  However, he has not been provided with VCAA notice addressing what evidence is required to establish service connection on a secondary basis.  Such notice should be provided on remand.

Additionally, the Board finds that an examination and opinion are necessary prior to adjudication of this claim.

The Board notes that records from the VA Medical Center in San Juan from July 14, 2010 through August 12, 2011 were reviewed by the RO but not printed out, and that the Veteran was apparently seen in July 2011 for psychiatric complaints during a primary care visit.  Relevant records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice concerning the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  Obtain relevant VA treatment records dating since July 2010 from the San Juan VA Medical Center and associate them with the paper or electronic claims file. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  All indicated tests should be conducted, including psychological testing if indicated, and all findings must be reported in detail.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability was caused by the Veteran's service-connected left testicular atrophy?  Please explain why or why not.

(b) If any current psychiatric disability was not caused by the service-connected left testicular atrophy, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the left testicular atrophy?  Please explain why or why not.  If the examiner finds that the Veteran has a current psychiatric disability that has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the psychiatric disability.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


